 4:12-cr-03057-JMG-CRZ Doc # 162 Filed: 04/20/20 Page 1 of 3 - Page ID # 444



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:12-CR-3057

vs.                                                        ORDER

TERESA LIGGINS,

                   Defendant.


      This matter is before the Court on the defendant's motion to reduce
sentence (filing 161). The defendant's motion will be denied.
      The defendant asks for her sentence to be reduced based on her efforts
to rehabilitate herself while incarcerated, as well as health issues and the risk
of COVID-19 in her correctional facility. But generally, the Court's authority
to reduce a defendant's sentence is limited. See generally United States v.
Austin, 217 F.3d 595, 597-98 (8th Cir. 2000); see also Dillon v. United States,
560 U.S. 817, 824 (2010). And the defendant's efforts at self-improvement,
while highly commendable, do not permit the Court to resentence her. See id.
      However, pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant may (after
exhausting her administrative remedies) move for reduction of her term of
imprisonment based upon "extraordinary and compelling reasons." The Court,
after considering the factors enumerated in 18 U.S.C. § 3553(a), may grant the
motion if extraordinary and compelling reasons warrant the reduction, and
such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
    4:12-cr-03057-JMG-CRZ Doc # 162 Filed: 04/20/20 Page 2 of 3 - Page ID # 445



must also find that the defendant is not a danger to the safety of any other
person or to the community.1
         Pursuant to § 1B1.13, "extraordinary and compelling reasons" may be
found when:


         The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive
                impairment, or
                (III) experiencing deteriorating physical or mental health
                because of the aging process,
         that substantially diminishes the ability of the defendant to
         provide self-care within the environment of a correctional facility
         and from which he or she is not expected to recover.


Id., cmt. n.1(A)(ii).
         But the Court must deny the defendant's motion, for two reasons. First,
as mentioned above, the Court may consider a defendant's motion for
compassionate release only "after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a


1   The Court notes that § 1B1.13 was premised on a previous version of § 3582(c)(1)(A), which
permitted a sentence reduction only upon motion of the Director of the Bureau of Prisons.
See § 603(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
Accordingly, it is questionable whether § 1B1.13 remains "applicable" to the current version
of the statute within the meaning of § 3582(c)(1)(A)(ii). See United States v. Cantu, No. 1:05-
CR-458-1, 2019 WL 2498923, at *3-5 (S.D. Tex. June 17, 2019). Nonetheless, the Court finds
the criteria set forth in § 1B1.13 to be helpful and persuasive in evaluating the defendant's
condition, and will apply them to the extent they remain relevant under the First Step Act.


                                              -2-
 4:12-cr-03057-JMG-CRZ Doc # 162 Filed: 04/20/20 Page 3 of 3 - Page ID # 446



motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier."
§ 3582(c)(1)(A). And the defendant doesn't allege she presented her request to
the Bureau of Prisons, so she hasn't exhausted her administrative remedies.
      Beyond that, at this point, the defendant's argument for compassionate
release falls short. Her back injury and need for bladder surgery and knee
replacement do not indicate that her ability to provide self-care in prison has
substantially diminished, particularly given the possibility of effective
treatment. And none of those conditions are particular risk factors for
susceptibility to COVID-19. Accordingly,


      IT IS ORDERED that the defendant's motion for compassionate
      release (filing 161) is denied.


      Dated this 20th day of April, 2020.

                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -3-
